         Case 1:17-cv-06221-KPF Document 436 Filed 07/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
                             Plaintiffs,
                                                     17 Civ. 6221 (KPF)
                      -v.-
MERRILL LYNCH, PIERCE, FENNER &                            ORDER
SMITH INC., et al.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

     For the reasons articulated on the record on July 8, 2021, Defendant

EquiLend’s motion for sanctions is DENIED. The Clerk of Court is directed to

terminate the motion pending at docket entry number 387.

     SO ORDERED.

Dated:       July 8, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
